Citation Nr: 1609702	
Decision Date: 03/10/16    Archive Date: 03/22/16

DOCKET NO.  14-10 722A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Scott Shoreman, Counsel




INTRODUCTION

The Veteran had active service from November 1944 to August 1945, March 1946 to May 1947, and from May 1949 to February 1968.  He died in August 2009.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  An additional rating decision was issued in June 2013 by the RO in Philadelphia, Pennsylvania.


FINDINGS OF FACT

1.  The Veteran died on August [redacted], 2009.

2.  The cause of the Veteran's death, as shown on the death certificate, was carcinoma of the lung.

3.  At the time of his death, service connection was in effect for migraine headaches, rated 30 percent disabling; traumatic arthritis of the cervical spine, rated 10 percent disabling; tinnitus, rated 10 percent disabling; spontaneous pneumothorax, rated 10 percent disabling; prostatic hypertrophy, rated noncompensable; and bilateral hearing loss, rated noncompensable.


CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. § 1310, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.312 (2015).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Upon receipt of a complete or substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  This notice requires VA to indicate which portion of that information and evidence is to be provided by the claimant and which portion VA will attempt to obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159 (2015).  The notice should inform the claimant about the information and evidence not of record that is necessary to substantiate the claim.  It should also inform the claimant about the information and evidence that VA will seek to provide, and the information and evidence the claimant is expected to provide.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004). 

Certain additional notice requirements attach in the context of a claim for Dependency Indemnity and Compensation (DIC) benefits based on service connection for the cause of death.  See Hupp v. Nicholson, 21 Vet. App. 342 (2007).  Generally, section 5103(a) notice for a DIC case must include: (1) a statement of the conditions, if any, for which a veteran was service-connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  The content of the section 5103(a) notice letter will depend upon the information provided in the claimant's application. 

A December 2011 letter addressed the notice requirements.  The claim was subsequently readjudicated in the June 2013 rating decision and the March 2014 Statement of the Case.

The VCAA also requires that VA make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The Veteran's service treatment records (STRs), VA treatment records, and private treatment records have been obtained.  There is no indication of any additional, relevant records that the RO failed to obtain.  A medical opinion was obtained from a Veterans Health Administration (VHA) physician in October 2015.  The physician provided well-reasoned rationales.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  The Board finds the duties to notify and assist have been fulfilled and no further action is necessary under the mandate of the VCAA.

II.  Cause of Death

In this case, the appellant seeks to establish service connection for the cause of the Veteran's death.  The Veteran died on August [redacted], 2009 of carcinoma of the lung.  At the time of his death, service connection was in effect for migraine headaches, rated 30 percent disabling; traumatic arthritis of the cervical spine, rated 10 percent disabling; tinnitus, rated 10 percent disabling; spontaneous pneumothorax, rated 10 percent disabling; prostatic hypertrophy, rated noncompensable; and bilateral hearing loss, rated noncompensable.

In order to establish service connection for the cause of the Veteran's death, the evidence must show that a service-connected disability was either the principal cause or a contributory cause of death.  See 38 U.S.C.A. §§ 1110, 1131, 1310 (West 2014); 38 C.F.R. §§ 3.303, 3.310, 3.312 (2015).  For a service-connected disability to be the principal (primary) cause of death it must singly or with some other condition be the immediate or underlying cause or be etiologically related.  Id.  For a service-connected disability to constitute a contributory cause it must contribute substantially or materially; it is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312; see also Gabrielson v. Brown, 7 Vet. App. 36, 39 (1994). 

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

The STRs show that the Veteran was hospitalized and treated in January and February 1959 for a spontaneous pneumothorax of the right side.  In September 1967 he was treated for pain in the chest with cough, and the impression was probable pleuritic type pain.  On a September 1967 medical history report the Veteran indicated that he had had shortness of breath and chest pain associated with a collapsed left lung in 1958.  There were not recurring symptoms associated with the collapsed lung.  For the past two weeks the Veteran had had pain with deep breathing and had been told to stop smoking.  A chest x-ray was negative.  On the September 1967 retirement examination the lungs and chest were normal.

Post-service VA treatment records show that the Veteran was diagnosed with left upper lobe lung cancer in February 1993.  It was also noted that the Veteran was a chronic smoker, had a cerebrovascular accident in 1991, and a history of pneumothorax in the 1960s.   He underwent a lobectomy.  The Veteran wrote in June 1998 that he started smoking half a pack a day around 1949.  By 1968 he was smoking three packs a day, and he stopped smoking in December 1992.  

October 2000 VA treatment records state that the Veteran had asbestos-related pleural disease in the left lung.  The Veteran also had a recurrence of lung cancer in 2000 that was treated with radiation and chemotherapy.

In November 2013, Harriett Jones, M.D. wrote that she reviewed the Veteran's medical records from her office, another office, and his service records.  Dr. Jones noted that the Veteran was a seaman in the Merchant Marines from November 1944 to August 1945, and that during his service he was exposed to asbestos on board a ship.  She wrote that exposure to asbestos can cause any form of lung cancer and that people who smoke and have a history of asbestos exposure have an increased risk of lung cancer.  She concluded that it was possible that the Veteran's exposure to asbestos could have been responsible for his lung cancer.

In October 2015 a Veterans Health Administration (VHA) specialist reviewed the record and opined that it was "least likely as not" that a malignant tumor of the lung had its onset in service or within a year of service because lung cancer occurred 25 years after discharge from service.  The specialist also opined that the pneumothorax of the right lung and pleuritic chest pain from service were "least likely as not" to have caused the development of lung cancer, been related to the cause of death, caused debilitating effects and general health impairment, or were of such severity as to have a material influence in accelerating death.  

In regards to Dr. Jones's statement, the specialist did not feel it was accurate because the Veteran had a short exposure period to asbestos and was not involved with the production, application, destruction, or removal of asbestos.  The x-rays in the record demonstrated chronic obstructive pulmonary disease and post-surgical scarring after a lung wedge resection but did not show evidence of pleural plaques.  It was also noted that lung cancer was diagnosed more than ten years after exposure and that the Veteran did not have a history of asbestosis or higher than normal levels of asbestos fibers in the lung tissue.  The pathology report mentioned severe emphysema and anthracotic pigments but did not mention asbestos fibers.  The Veteran had an increased risk of lung cancer due to his father having it and his history of tobacco use.  The specialist therefore felt it was more likely that the Veteran developed lung cancer from his "extensive and heavy" cigarette use and a genetic predisposition.

To the extent that the Veteran's cause of death was due to the use of tobacco products during service, for claims received by VA after June 9, 1998 (as is the case here), a disability will not be considered service connected on the basis that it resulted from injury or disease attributable to a veteran's use of tobacco products during service.  See 38 U.S.C.A. § 1103 (West 2014); 38 C.F.R. § 3.300 (2015).

The Board finds that service connection for the cause of the Veteran's death has not been established.  There is no indication from the record, and the appellant has not argued, that any of the service-connected disabilities other than spontaneous pneumothorax caused or contributed to the cause of death.  In regards to the service-connected spontaneous pneumothorax, the VHA specialist's opinion was that it was "least likely as not" related to the cause of death.  The Board notes that the totality of the report indicates that the specialist felt it was less likely than not that the spontaneous pneumothorax and pleuritic chest pain from service caused the development of lung cancer, were related to the cause of death, caused debilitating effects and general health impairment, or were of such severity as to have a material influence in accelerating death.  See Monzingo v. Shinseki, 26 Vet. App. 97, 106 (2012) ("the medical report must be read as a whole"); Acevedo v. Shinseki, 25 Vet.App. 286, 293 (2012) ("an adequate medical report must rest on correct facts and reasoned medical judgment so as to inform the Board on a medical question and facilitate the Board's consideration and weighing of the report against any contrary reports").  Likewise, the totality of the VHA expert's report indicates that he felt it was less likely than not that a malignant tumor of the lung had onset in service or within a year of service.

Dr. Jones's February 2013 statement that it was possible that the Veteran's exposure to asbestos could have been responsible for his lung cancer cannot be given probative value because it is speculative.  See Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) (medical evidence merely indicating that a claimed disorder "may or may not" be related to service is too speculative to establish any such relationship).   The opinion from the VHA specialist that it was less likely than not that the Veteran's lung cancer was related to asbestos exposure can be given probative value because the conclusion was supported with an analysis that the Board can consider and weigh against contrary opinions."  Stefl, 21 Vet.App. at 124-25; see also Nieves-Rodriguez v. Peake, 22 Vet.App. 295, 301 (2008) (noting that "a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two").

To the extent that the appellant is contending based on her own beliefs and familiarity with the Veteran's medical history that the cause of death is related to service, she is not competent to make such a determination.  Her statements on etiology are therefore not afforded probative value.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); citing Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006)) (though the Federal Circuit held that lay evidence may be competent to establish a diagnosis of a condition, it did not state that lay evidence may be used to determine medical etiology).  As the lung cancer that caused the Veteran's is not related to service, service connection for the cause of death must be denied.

Although the Board is sympathetic to the appellant's claim, since the evidence preponderates against the claim of service connection for the cause of death, the benefit-of-the-doubt doctrine is inapplicable, and the claim musts be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990). 





ORDER

Service connection for the cause of the Veteran's death is denied.




____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


